Exhibit 10.7
(CA LOGO) [y74297y7429701.gif]
July 21, 2006
Ajei Gopal
Dear Ajei:
Congratulations! CA, Inc. is pleased to offer you a position of SVP & General
Manager, ESM reporting to Russ Artzt, Executive Vice President. Your start date
will be on a mutually agreed upon date in August, 2006.
Your compensation will be an annual base salary of $450,000 paid semi-monthly.
With respect to the fiscal year ending March 31, 2007, Executive Management will
recommend to the Compensation and Human Resources Committee of the Board of
Directors (the Compensation Committee) that you will be eligible to receive an
annual cash bonus, with a non prorated incentive target of $350,000, pursuant
and subject to the terms and conditions of the Fiscal 2007 annual bonus program
established by the Compensation Committee for Senior Vice Presidents under the
2002 Incentive Plan. In addition, Executive Management will recommend to the
Compensation Committee that you will be eligible to receive a long-term
performance bonus (LTIP) with a non prorated target of $900,000 for the period
commencing on April 1, 2006 pursuant and subject to the terms and conditions of
the Fiscal 2007 long-term performance bonus program established by the
Compensation Committee for Senior Vice Presidents under the 2002 Incentive Plan.
The position offered is an exempt position and as such you will not be
compensated for overtime.
In addition, you will receive a one time cash equalization payment of $150,000,
which will be paid in two equal installments. The first installment of $75,000
will be payable with your first scheduled paycheck following your first thirty
days of employment and the second and final installment of $75,000 will be
payable following your anniversary of your first full year of employment,
provided that you are still employed by CA on the date of payment.
The Executive Management of CA will recommend that the Compensation Committee
will award you, upon hire or as soon as practical thereafter, a restricted stock
grant of 25,000 shares at the fair market value based on the closing price on
the date of grant. The shares will vest with respect to 60%, 30% and 10% of the
total underlying shares on each of the first anniversary, second anniversary and
third anniversary of the grant date, respectively, provided that you remain
employed through the applicable vesting date. These restricted shares will be
granted under and subject to the terms and conditions of CA’s 2002 Incentive
Plan, as amended, and the grant agreements that will be provided to you. These
restricted shares are granted at the sole discretion of the Compensation
Committee.
You understand and agree that you will be executing the Company’s standard
Employment and Confidentiality agreement, except that the covenant not to
compete contained in Section [9(i)] of such agreement is hereby amended to
specifically limit the businesses considered to “engage in any business
activities that are competitive with the business activities of the Company or
those of its subsidiary or parent companies” to the following: Any job or
business unit that is competitive with any of CA’s ESM product offerings at
International Business Machines Corporation, Microsoft Corporation, BMC Software
Inc., Quest Software Inc., Hewlett Packard, and EMC Corporation, or their
respective successors. The company agrees that any forfeiture or clawback
provisions in any equity grant based on post employment activities shall not be
deemed violated if the provisions of the Employment and Confidentiality
agreement, as modified by this letter, are not violated.
Should your employment with CA terminate, for reasons other than (i) “for cause”
or (ii) in connection with your death or disability and provided you execute a
separation agreement, the terms of which will not provide for restrictive
activity limitations broader then those set forth in this agreement, and general
claims release in a form acceptable to CA, you will be entitled to a minimum
severance in the amount of 12 months base salary. For purposes of this Offer,
the term “for cause” shall mean any of the following:
          (1) The Employee’s continued failure, either due to willful action or
as a result of gross neglect, to substantially perform his duties and
responsibilities to the Company and its affiliates (the “Group”) under this
Agreement (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that, if capable of

 



--------------------------------------------------------------------------------



 



being cured, has not been cured within thirty (30) days after written notice is
delivered to the Employee, which notice specifies in reasonable detail the
manner in which the Company believes the Employee has not substantially
performed his duties and responsibilities.
          (2) The Employee’s engagement in conduct which is demonstrably and
materially injurious to the Group, or that materially harms the reputation or
financial position of the Group, unless the conduct in question was undertaken
in good faith on an informed basis with due care and with a rational business
purpose and based upon the honest belief that such conduct was in the best
interest of the Group.
          (3) The Employee’s indictment or conviction of, or plea of guilty or
nolo contendere to, a felony or any other crime involving dishonesty, fraud or
moral turpitude.
          (4) The Employee’s being found liable in any SEC or other civil or
criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not he admits or denies
liability).
          (5) The Employee’s breach of his fiduciary duties to the Group which
may reasonably be expected to have a material adverse effect on the Group.
However, to the extent the breach is curable, the Company must give the Employee
notice and a reasonable opportunity to cure.
          (6) The Employee’s (i) obstructing or impeding, (ii) endeavoring to
influence, obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an Investigation shall not constitute “Cause”.
          (7) The Employee’s withholding, removing, concealing, destroying,
altering or by any other means falsifying any material which is requested in
connection with an Investigation.
          (8) The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or his loss of any governmental or self-regulatory license that is
reasonably necessary for him to perform his responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if his employment is not permissible, he will be placed
on leave (which will be paid to the extent legally permissible).
          (9) The Employee’s unauthorized use or disclosure of confidential or
proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the Employee
or any Company standard confidentiality policies and procedures, which may
reasonably be expected to have a material adverse effect on the Group and that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to the Employee by the Company, which notice
specifies in reasonable detail the alleged unauthorized use or disclosure or
violation.
          (10) The Employee’s violation of the Group’s (i) Workplace Violence
Policy or (ii) policies on discrimination, unlawful harassment or substance
abuse.
For this definition, no act or omission by the Employee will be “willful” unless
it is made by the Employee in bad faith or without a reasonable belief that his
act or omission was in the best interests of the Group.
The Company agrees that it will reimburse you for any reasonable expenses,
including reasonable attorney’s fees that you incur in connection with defending
yourself against any lawsuit brought by Symantec, Corp (“Symantec”) against you
specifically related to your prior involvement in the lawsuit of Symantec
Corporation vs. Computer Associates International, Inc., Case No.:
02-CV-73740-DT, currently pending in the United States District Court for the
Eastern District of Michigan, Southern Division (“the Lawsuit”). You understand
that before CA will pay any expenses or attorney’s fees on your behalf, you must
first contact CA’s General Counsel to discuss the nature of the legal claims
being brought against you by Symantec, the proposed legal representation and the
hourly fees to be charged. You further understand that CA will not pay any legal
fees on your behalf until you have received the express, written approval of
CA’s General Counsel (which shall not be unreasonably withheld). By signing this
letter, you represent and warrant that you know of no reason why your employment
with CA will breach any continuing obligation you may owe to Symantec, including
any obligation related to the Lawsuit provided you comply with the
Confidentiality agreements you have with Symantec; the only Symantec agreements
you attest to being bound to. You also warrant that, to date, you have not
discussed, except of behalf of Symantec, and in the future you will not discuss
anything related to the Lawsuit, directly or indirectly, with any employee or
representative of CA and that you will continue to honor all continuing
obligations you may owe to Symantec, consistent with the terms and conditions of
CA’s Employment and Confidentiality Agreement that you have reviewed and will
sign prior to beginning employment

 



--------------------------------------------------------------------------------



 



with CA. No member of CA has discussed with you, except on behalf of CA,
previously or will they discuss with you in the future anything related to the
Lawsuit, directly or indirectly.
Attached is a brief description of your benefits at CA. You will receive more
information concerning your benefit programs with a link to our welcome to CA
website shortly after your acceptance.
This offer is contingent upon your presentation of the original documentation
required to establish your identity and permission to work in the United States
in accordance with United States immigration law. We have attached the
information required to identify the documentation you will need to bring with
you on your first day. In the event you cannot produce proper documentation as
outlined on the I-9 within 3 business days of your start date, this offer will
be considered to have expired. In accordance with CA policy, your employment,
like everyone’s employment at CA, is considered “employment at will”.
At CA, we’re in the business of IT management software, and our employees have
always been the foundation upon which we have built our success. CA is one of
the world’s largest IT management software providers. Our software and expertise
unify and simplify complex IT environments in a secure way across the enterprise
for greater business results, through the talent and dedication of our many
loyal employees.
We look forward to having you join us and we expect that our relationship will
be mutually rewarding. To confirm your acceptance of this offer, please forward
this document directly back to me via e-mail within five days of receipt. If I
have not received your confirmation within five days or if you are unable to
begin work on the aforementioned start date, this offer will be considered to
have expired.
We realize that this is an important decision and want to be certain you have
all of the information that you require. Should you have questions or require
information beyond what we have already discussed or what is contained in this
letter, please call me at 631-342-2594 or e-mail me at paul.buonaiuto@ca.com.
Sincerely,
-s- Paul Buonaiuto  [y74297y7429702.gif]

         
Paul Buonaiuto
VP, Human Resources Recruitment
  /s/ Ajei Gopal
 
   Ajei Gopal    

 